Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which received by the office on February 8, 2021. Claims 1,3-7, 9-13 and 15-23 are currently pending. 

Specification
In view of the response filed on 2/8/2021 the objections made against the specification in the office action of 1/7/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1,3-7, 9-13 and 15-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art of record does not teach or reasonably suggests within the context of the other claimed elements a method of filtering an input signal  that includes calculating, by at least one processor, a slope of the input signal, determining, by the at least one processor, a presence of a quiet period based on the slope of the input signal being below a threshold value and during the quiet period, storing, by the at least one processor, samples of the noise of the input signal in a buffer, respectively in combination with the other claim limitations. The prior art teaches subtracting noise/artifacts from sensed signals to obtain a signal of interest such as US Patent No. 5,966,684 to Richardson et al. (previously cited) but does not teach or suggests calculating a slope of the input signal, determining a presence of a quiet period based on the slope of the input signal being below a threshold value and during the quiet period storing samples of the noise of the input signal in a buffer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,7 and 13 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792